Citation Nr: 0727362	
Decision Date: 08/31/07    Archive Date: 09/11/07	

DOCKET NO.  04-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from June 1962 to 
June 1966 and from September 1976 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Los Angeles, California, that, among other things, 
denied entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

Copies of VA medical records pertaining to treatment and 
evaluation of the veteran on various occasions in the past 
several years reveal a principal psychiatric diagnosis of 
PTSD.  The diagnosis has been provided based primarily on 
history given by the veteran.  That history is not 
corroborated by the evidence of record.  A review of the 
record reveals no attempt has been made to secure any records 
pertaining to the activities of the units to which the 
veteran was assigned when reported stressful incidents 
occurred in Vietnam and in Italy.  

At the time of an authorized psychiatric examination of the 
veteran in December 2002, he stated that while serving in 
Naples, Italy, in 1976, he was assigned for "60 hours locked 
in a bunker to watch and listen for any directive to release 
nuclear weapons which can kill about 300 million people.  He 
reports to have been receiving constant messages every two 
hours or so, and was in constant threat for his life." 

The veteran has been inconsistent in describing his 
recollection of stressful incidents involving reported 
service in Vietnam.  There is no documentation of record 
confirming his presence in Vietnam.  The veteran's military 
personnel records reveal that he was assigned to the 6989th 
Radio Squadron Mobile from 1963 to 1964 at Misawa Air Base in 
Japan.  The unit was redesignated as the 6989th Security 
Squadron after July 1, 1963.  The veteran claims that he was 
sent to Vietnam from Japan on secret missions, but there is 
no confirmation of this in the available personnel and 
medical records.

Further review of the record reveals the veteran has never 
been accorded a special psychiatric examination by VA.  The 
Board is aware that VA's statutory duty to assist a veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA should contact the veteran and 
request him to be more specific in 
recalling claimed stressful experiences 
in Vietnam and Italy.  He should be asked 
to be as specific as possible with regard 
to any details regarding any stressful 
events.  He should provide the dates, 
places, units of assignment, and times of 
any events, description of events, and 
the names of any other identifying 
information concerning any other 
individuals involved in the events.  If 
possible, he should indicate the location 
and approximate time (within a two-month 
specific date range) of any particular 
stressful event or events in question, 
and unit of assignment at the time that 
the stressful event occurred.  He should 
be informed that this information is 
vital in obtaining supportive evidence of 
a stressful event or events and his not 
providing as complete a response as 
possible may result in a denial of his 
claim.  He should also be asked to submit 
any military records in his possession.

2.  Then, VA should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA  
22315-3802, to locate any available 
information that might corroborate the 
veteran's alleged inservice stressors.  
If the veteran himself fails to identify 
a two-month time frame, the JSRRC should 
be asked to provide records pertaining to 
activities of the 6989th Radio Squadron 
Mobile or Security Squadron based at 
Misawa Air Base in Japan in January and 
February 1964.  If possible, a command 
chronology or any information with regard 
to the activities of the 6989th Security 
Squadron in 1964 should be obtained and 
associated with the claims folder.  If no 
additional records are available, a 
formal unavailability memorandum should 
be entered into the claims file, and the 
veteran should be so informed in writing.

3.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies such as psychological 
testing that are deemed necessary for an 
adequate assessment.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify:  (1) Whether 
each alleged stressor found by the RO to 
be established by the evidence of record 
is sufficient to produce PTSD; (2) 
whether the criteria to support a 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found to be 
sufficient to produce PTSD.  Any opinion 
expressed by the examiner should be 
accompanied by a complete rationale.  The 
claims file to include a copy of this 
REMAND, and any information provided by 
the JSRRC, must be provided to the 
examiner for review in conjunction with 
the examination.  

4.  Following the foregoing, VA should 
review and readjudicate the claim on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response. 

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran is advised that the 
importance of providing more specific information with regard 
to his alleged stressful experiences in Vietnam and in Italy 
and that any examination requested as a result of this REMAND 
is deemed necessary to evaluate his claim.  Any failure 
without good cause to report for such examination or to 
provide more detailed information could result in a denial of 
his claim.  38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



